Citation Nr: 1141837	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for migraines.

2.  Entitlement to service connection for a bilateral shoulder disorder.  

3.  Entitlement to service connection for hair loss, to include alopecia. 

4.  Entitlement to service connection for an ulcer, claimed as a tumor of the right thigh. 

5.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the right knee.  

6.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the left knee.  

7.  Entitlement to a rating in excess of 10 percent for hypertension. 

8.  Entitlement to an initial compensable rating for a postoperative hysterectomy scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from October 1975 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Historically, an August 2000 rating decision granted service connection for retropatellar pain syndrome of each knee, with each knee assigned an initial 10 percent rating under Diagnostic Code 5257 for the left knee and an initial 10 percent rating under Diagnostic Codes 5299-5010 for the right knee, effective November 1, 1999.  That August 2000 rating action also granted service connection for hypertension which was assigned an initial 10 percent rating, and residuals of a hysterectomy with removal of uterus which was assigned an initial 30 percent rating but denied service connection for migraine headaches, chest pain, and fatigue as well as an "abnormal TSH claimed as thyroid, positive TB tine test, positive ANA test, and cardiac catherization." 

The Veteran applied in December 2005 to reopen the claim for service connection for migraine headaches and also claimed service connection for hair loss, a bilateral shoulder disorder, hypertension, and an undiagnosed tumor of the right thigh and an increased rating for hypertension.  

In pertinent part, the August 2006 rating decision granted service connection for a postoperative hysterectomy scar which was assigned an initial noncompensable rating (separate from the 30 percent rating for residuals of a hysterectomy with removal of uterus), but denied service connection for an undiagnosed tumor of the right thigh, hair loss, a bilateral shoulder disorder, reopening of the claim for service connection for migraines, and also denied a rating in excess of 10 percent for hypertension and ratings in excess of 10 percent for each knee, citing only Diagnostic Code 5257 for the evaluation of each knee.  

The Veteran filed a Notice of Disagreement (NOD) in October 2006 as to the denials of service connection for migraine headaches, hair loss, a bilateral shoulder disorder, and an undiagnosed tumor of the right thigh, as well as to the ratings for hypertension, a postoperative hysterectomy scar, each knee disorder.  

In May 2007 the Veteran filed a claim for service connection for post-traumatic stress disorder (PTSD), and for "a sleep disorder secondary to an undiagnosed illness and fatigue secondary to an undiagnosed illness."  

In a May 2008 VA Form 21-4138, Statement in Support of Claim, the Veteran described various inservice stressors and made reference to a variety of physical symptoms, as well as sleep disturbance.  

A June 2008 Report of Contact reflects that the Veteran was contacted concerning matters referred to in the May 2008 VA Form 21-4138.  She reported that she was claiming service connection for chest pain, muscle pain, sleep disturbance, PTSD, stomach ulcers.  She also made mention of having thyroid problems.  

A July 2008 rating decision confirmed and continued the noncompensable rating for a postoperative hysterectomy scar and the separately assigned 10 percent ratings for hypertension, left knee retropatellar pain syndrome, and right retropatellar pain syndrome (continuing to cite Diagnostic Code 5257 as to each knee).  Also, service connection for an ulcer, claimed as an undiagnosed tumor of the right thigh was denied. 

A July 2008 Statement of the Case (SOC) addressed eight issues which were service connection for (1) migraine headaches, (2) bilateral shoulder disorder, (3) hair loss, and (4) an ulcer claimed as an undiagnosed tumor of the right thigh; as well as (5) entitlement to a compensable rating for a postoperative hysterectomy scar, and entitlement to ratings in excess of 10 percent for (6) hypertension, (7) left knee retropatellar pain syndrome with slight instability, and (8) right knee retropatellar syndrome with slight instability.  

A VA Form 21-4138, Statement in Support of Claim, dated September 12, 2008, was received on September 16, 2008, in which the Veteran stated that she disagreed with the July 2008 rating action denying service connection for migraine headaches, alopecia (hair loss), and a bilateral shoulder disorder, as well as the ratings for each service-connected knee disorder.  

An October 2008 rating decision granted service connection for PTSD, which was assigned an initial 30 percent rating but denied service connection for "muscle pain, or fibromyalgia", "fatigue, also claimed as sleep disorder", and denied reopening of claims for service connection for chest pain and for an abnormal thyroid stimulating hormone, claimed as a thyroid condition.  The matter of the 10 percent rating assigned for the service-connected left knee disorder was neither listed as an issue nor addressed in the body of that rating decision but in listing the service-connected disabilities subject to compensation it was indicated that retropatellar pain syndrome of each knee with slight instability, was rated 10 percent under Diagnostic Code 5257 from November 1, 1999, to December 14, 2005; and that 10 percent ratings for the right knee retropatellar pain syndrome with slight instability, was continued since December 14, 2005, under Diagnostic Codes 5099-5024 (tenosynovitis) but a noncompensable rating was assigned for the left knee retropatellar pain syndrome with slight instability since December 14, 2005, under Diagnostic Codes 5099-5024.  

VA Form 9, Appeal to the Board, was received on July 23, 2008, in which the Veteran asked for a travel Board hearing and indicated that she was appealing all issues listed in the SOC.  

In VA Form 21-4138, Statement in Support of Claim, of October 2008 the Veteran claimed service connection for chronic pain from pelvic adhesions as a postoperative residual of inservice uterine surgery, and also claimed service connection for tinnitus.  

A March 6, 2009, Report of Contact reflects that the Veteran was contacted and that after a lengthy conversation it was agreed that the VA Form 21-4138 received on September 16, 2008, was to be considered as a "VA Form 9" continuing her appeal, and which encompassed claims of service connection for migraine headaches, alopecia (hair loss), a bilateral shoulder disorder, and increased ratings for each service-connected knee disorder.  

Supplemental SOCs (SSOCs) in April and May 2009 addressed five claims, i.e., service connection for (1) migraine headaches, (2) alopecia (hair loss), (3) a bilateral shoulder disorder, and (4 and 5) increased ratings for each service-connected knee disorder.  

A July 2009 rating decision stated that the service-connected left knee disorder was currently assigned a noncompensable disability rating.  It was noted that in reviewing the rating decisions in August 2006 and October 2008, there had been error in the rating for the left knee disorder.  The October 2008 rating had noted a change in the Diagnostic Code for rating the left knee disorder but had erroneously assigned a noncompensable rating; whereas, the disability evaluation should not have been changed from 10 percent to a noncompensable rating.  The July 2009 rating decision corrected this error by assigning a 10 percent rating for left knee retropatellar pain syndrome with instability under Diagnostic Codes 5099-5024 effective December 14, 2005.  

In VA Form 646, the matters addressed by the Veteran's service representative were service connection for migraine headaches, alopecia (hair loss), a bilateral shoulder disorder, and increased ratings for each service-connected knee disorder.  

In May 2011, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  It was explained that the issues for appellate consideration were service connection for migraine headaches, alopecia (hair loss), a bilateral shoulder disorder, and increased ratings for each service-connected knee disorder.  Page 2 of the transcript.  

At the travel Board hearing it was clarified that the Veteran was now seeking service connection for a cervical spine condition.  Pages 4 and 5.  Also pending are claims for service connection for tinnitus, stomach ulcer, and for chronic pain from pelvic adhesions as a postoperative residual of inservice uterine surgery.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The claims for service connection for a bilateral shoulder disorder; hair loss, to include alopecia; an ulcer, claimed as a tumor of the right thigh; and to a rating in excess of 10 percent for hypertension and for an initial compensable rating for a postoperative hysterectomy scar are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran was notified in August 2000 of an RO denial of service connection for migraine headaches but did not appeal that decision.  That decision is final.  

2.  The evidence received since the rating action of August 2000 when considered together with the evidence previously on file relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for migraine headaches.  

3.  The Veteran now has chronic migraine headaches which were first manifested during active service. 

4.  The Veteran's retropatellar pain syndrome of the right knee is manifested by painful motion but there is no arthritis, subluxation or instability and she has full range of motion of the right knee with no additional limitation of motion after repetitive use, although she has a slight right-side limp.  

5.  The Veteran's retropatellar pain syndrome of the left knee is manifested by painful motion but there is no arthritis, subluxation or instability and she has full extension of the left knee and 130 degrees of flexion of the left knee with no additional limitation of motion after repetitive use.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of August 2000, which denied service connection for migraine headaches and of which the veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Chronic migraine headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  The criteria for an evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee with instability are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5099, 5024, 5257, 5260, 5261 (2011).   

5.  The criteria for an evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee with instability are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5099, 5024, 5257, 5260, 5261 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

New and Material Evidence Claim

As the application to reopen the claim of service connection for migraine headaches is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.  Moreover, any failure of the RO to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) is nonprejudicial.  The RO's VCAA letter of April 2006 also informed the Veteran of the reason for the prior denial of service connection for migraine headaches, in compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, No. 05-0355, slip op. at 11 (U.S. Vet. App. October 22, 2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, No. 2008-7150, slip op. (Fed.Cir. Sept. 4, 2009). 

Here, the RO's VCAA letter of February and April 2006 provided the Veteran with the notice required as to the claims for service connection for migraine headaches, a bilateral shoulder disorder, and hair loss (claimed as alopecia) as well as information as to the need for evidence of increased severity as to the claims for increased ratings for both knee disorders.  

As to the claim for increased ratings for the Veteran's service-connected knee disorders, compliance with the holding in Vazquez-Flores, Id., was done by RO letter of June 2008.  

Also, as to the claim for an initial compensable rating for a postoperative hysterectomy scar, the appeal arises from the Veteran's disagreement with the initial rating assigned following a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran in this case. 

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran's VA and private medical records are on file.  

The Veteran testified in support of the claims at a May 2011 travel Board hearing.  A transcript of that hearing is on file.  

Moreover, the Veteran has been afforded VA examinations for the increased rating claims for the service-connected knee disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(4)(i).  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish a chronic inservice disease there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection, i.e., not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When inservice chronicity is not adequately supported, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  This can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); (2) evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Reopening

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

The application to reopen the claim of service connection for migraine headaches was received at the RO in December 2005. 

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  


Reopening Service Connection for Migraine Headaches

The claim for service connection for migraine headaches was denied in August 2000.  Although notified of that decision the Veteran did not appeal the decision.  Accordingly, that rating decision is final and before the claim may again be addressed on the merits, new and material evidence must be submitted.  

The evidence on file at the time of the August 2000 rating decision included the STRs which revealed treatment on multiple occasions for headaches. 

Also on file was an official examination in December 1999 when the Veteran reported having had headaches since 1989.  These occurred, off and on, 2 to 3 days weekly and were debilitating.  During the headache attacks she could not tolerate light or noise.  They were relieved by rest and medications.  She currently took Midrin and Demerol.  After a physical examination the diagnoses included migraine headaches, on treatment, with the headaches being debilitating in nature and relieved by rest and pain medications.  

Additional Evidence

On official examination in June 2006 it was reported that the Veteran had had hypertension since 1978.  She had blurred vision, dizziness, and headaches.  She took medication for hypertension.  It was reported that she had these symptoms when her blood pressure was elevated.  After a physical examination the diagnoses included hypertensive vascular disease and objectively, based on the Veteran's history of hypertension, the use of anti-hypertensive medication, and "AV" nicking, chronic moderate hypertension.  The effect of the condition upon daily activity was a decreased ability to function because of blurred vision and headaches during periods when her blood pressure was not well controlled.  

At the May 2011 travel Board hearing the service representative averred that the Veteran had medical evidence that traced her migraines as far back as 1995, when treated for migraines during service and that she still had migraines.  The Veteran testified that her headaches had at first been intermittent and were more like tension headaches but had progressively worsened.  She had developed insensitivity to light and noise.  Page 7.  Eventually, she had been diagnosed during service as having migraines and had been given different medications but her headaches continued and she still received medication, from VA, for headaches.  She had severe migraines sometimes as often as two or three times monthly and these incapacitated her.  Page 8.  She was still sensitive to light and received medication from VA.  Page 10. 

Reopening Analysis

In part, the Veteran's testimony is that she has had continuous headaches since the onset of those headaches during her military service.  This evidence is new and addresses and element required for a grant of service connection which, previously, was not documented, i.e., continuity of symptomatology.  Accordingly, this evidence is sufficient to reopen the claim for service connection for migraine headaches. 

De Novo Adjudication

When, as here, a previously denied claim is reopened, the claim may be addressed on the merits provided that the duty to assist has been fulfilled.

As noted, the STRs show that the Veteran was treated during active service for headaches.  Migraine headaches were diagnosis on VA examination in December 1999, only two months after her discharge from active service.  The more recent 2006 VA examination further establishes that her headaches are associated with her service-connected hypertension.  Moreover, the Board finds that the Veteran's testimony of having continuously had headaches since her military service is credible.  Thus, all three elements, inservice occurrence, current disability, and continuity of symptomatology have been established by the evidence of record.  

Accordingly, service connection for migraine headaches is warranted.  


General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Knee Ratings

A disability not listed in the Schedule For Rating Disabilities may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies and the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings will be avoided.  Organic diseases and injuries will not be rated analogously to conditions of functional origin.  38 C.F.R. § 4.20.  See also 38 C.F.R. § 4.27 (the use of "built-up" Diagnostic Codes carrying the last two digits of "99").  

Here, the service-connected disability of the knees was initially rated on the basis of recurrent subluxation or instability of a knee under Diagnostic Code 5257 but is now rated by use of a built-up code, Diagnostic Code 5099, as tenosynovitis of the knee under Diagnostic Code 5024.  All other possible Diagnostic Codes will also be considered.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Certain disorders, e.g., traumatic arthritis under DC 5010, are rated as degenerative arthritis under DC 5003 which provide three rating methods.  First, when there is X-ray evidence rate based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  Other diseases rated as degenerative arthritis are: osteoporosis, osteomalacia, benign new bone growths, osteitis deformans, intermittent hydrarthrosis, bursitis, synovitis, myositis, periostitis, myositis ossificans, and tenosynovitis, DCs 5013 though 5024, except for gout under DC 5017 which, as with other types of arthritis (listed at DCs 5004 through 5009) is rated as rheumatoid arthritis under DC 5002 (which is rated based on either on being an active process or, when inactive, on chronic residuals).  

There have been recent developments in case law as to rating musculoskeletal and orthopedic disabilities when there is pain, limited motion, and functional loss, and addressing the impact of 38 C.F.R. §§ 4.40 (Functional Loss), 4.45 (The Joints), and 4.59 Painful Motion).  See generally Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet. App.); and Burton v. Shinseki, 25 Vet. App. 1 (2011) (decided August 4, 2011).   

38 C.F.R. § 4.59 provides that with or without arthritis, actually painful, unstable or malaligned joints warrant at least a minimum compensable rating.  Burton, Id.  

In Williams v. Shinseki, No. 09-4118, slip op. at 3 (U.S. Vet.App. Sept. 23, 2011) (nonprecedential memorandum decision); 2011 WL 4407465 (Vet.App.) it was noted prior holding in Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); and Powell v. West, 13 Vet. App. 31 (1999), as clarified in Mitchell, Id., "establish simply that a veteran is entitled to a minimum 10% disability rating under the second part of DC 5003 when [there is] painful motion and [] x-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree."  

In Mitchell, Id., it was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  

Gallegos v. Shinseki, No. 09-3545, slip op. (U.S. Vet. App. August 30, 2011) (nonprecedential memorandum decision); Slip Copy, 2011 WL 3805466 (Table) (Vet.App.) noted that Mitchell, Id., clarified the concept of functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) and that Mitchell, Id., held that § 4.40 provides that "although pain may cause a functional loss, pain itself does not constitute functional loss" and that "pain itself does not rise to the level of functional loss."  Mitchell, Id., further held that joint pain "may result in functional loss, but only if it limits" but only if it motion, strength, speed, coordination or endurance.  See Gallegos, slip op. at 2 and 3; see also Coverdell v. Shinseki, No. 10-1109, slip op. (U.S. Vet. App. Sept. 15, 2011) (nonprecedential memorandum decision); 2011 WL 4089544 (Table) (Vet.App.) (while pain may cause functional loss, by itself pain does not constitute functional loss and alone does not warrant more than the minimum compensable rating).  

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  

Under DC 5262 malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under DC 5263 genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, a 10 percent rating is assigned. 

Background

On official examination in December 1999 the Veteran reported that she started having pain in her knees in 1994, although she had not had any particular injury.  Reportedly, upon evaluation and X-rays she was found to have bilateral knee arthritis.  She currently complained of pain, weakness, stiffness, and lack of endurance in both knees.  These symptoms occurred off and on but occurred at least once weekly.  The symptoms were aggravated by activities, such as exercise, but were alleviated by rest and medications, e.g., Naprosyn.  The condition limited her ability to walk and to go up and down stairs but she had no constitutional symptoms.  She could shower and dress herself, cook, walk, drive a car, and shop but had difficulty taking out trash, pushing a lawn mower, climbing stairs, and gardening.  

On examination the Veteran used no device to walk.  Her gait and posture were normal and there were no signs of abnormal weight-bearing.  She had pain in her knees upon squatting and kneeling. She had tenderness.  Flexion was to 135 degrees, bilaterally.  Drawer's and McMurray's signs were slightly abnormal, indicating instability.  A neurologic evaluation was within normal limits.  X-rays of both knees were normal and without evidence of osseous injury or significant degenerative change.  The diagnosis was bilateral knee strain with subjective pain on usage and objectively limited range of motion and pain through the ranges of motion, as well as instability.  

A private MRI of the Veteran's right knee in September 2001 could not exclude the possibility of a loose body, but it was noted that MRIs were not very good at assessing calcified foreign bodies.  There was only a small amount of joint effusion.  There was some mild narrowing of the patellofemoral compartment consistent with degenerative changes at that location.  There was no specific evidence of a tear of the medial or lateral menisci.  The findings were thought to represent minimal degenerative changes confined to the substance of the menisci.  The anterior and posterior cruciate ligaments were intact.  The medial and lateral collateral ligaments appeared unremarkable.  The impression was that internal derangement was not identified.  

The Veteran's claim for increased rating for her service-connected disabilities of the knees was received in December 2005.  

On official examination in June 2006 the Veteran reported that while her bilateral knee condition had been mild in 1990 it had increased over time with physical training.  She had had weakness when walking or standing, swelling both posteriorly and anteriorly of each knee, fatigability after walking 200 meters and climbing stairs.  She had had tenderness and limited movement, as well as pain at the knee caps and posteriorly for 16 years.  The pain occurred constantly, and traveled to her calves.  The pain was aching and sharp in nature.  She estimated the pain to be 9 on a scale of 10.  Pain was elicited by physical activity but sometimes arose spontaneously.  The pain was relieved by rest and medication.  She took Motrin, Relafen, and MOBIC.  When she had pain she could function if she took medication.  Her knee pain sometimes lasted for weeks at a time.  The pain occurred when standing, sitting, and climbing stairs.  She had taken numerous medications over the years.  She reported that the condition did not cause incapacitation.  It was reported that there was no functional impairment resulting from her bilateral knee condition.  

On physical examination leg length, as measured from the anterior-superior iliac spine to the medial malleolus, was 96 cms. on the right and 97 cms. on the left.  The Veteran's posture was within normal limits but her gait was abnormal, with a slight limp to the right.  She did not require any assistive device.  There was tenderness of the right knee but no tenderness of the left knee.  She had normal flexion to 140 degrees and normal extension to zero (0) degrees in the right knee without any pain.  She had normal extension to zero (0) degrees in the left knee without any pain but flexion was limited to 130 degrees (10 degrees less than normal) and pain occurred at 130 degrees.  

In the Veteran's right knee, function was additionally limited by pain after repetitive use and pain had the major functional impact as to her right knee.  There was no additional limitation of right knee function by, after repetitive use, fatigue, weakness, lack of endurance or incoordination.  These factors did not cause any additional limitation of motion.  According to the examiner, the above factors additionally limited the joint function by 0 degrees.

In the Veteran's left knee, function was additionally limited by pain after repetitive use and pain had the major functional impact as to her left knee.  There was no additional limitation of right knee function by, after repetitive use, fatigue, weakness, lack of endurance or incoordination.  According to the examiner, the above factors additionally limited the joint function by 0 degrees.

Testing of both cruciate and both collateral ligaments of the both knees was within normal limits, as was testing of both menisci of each knee.  X-rays of each knee were within normal limits.  

The diagnosis was retropatellar pain syndrome of both knees with no change in the diagnosis, objectively based on limited range of motion and accompanied by tenderness to palpation of the patella.  

At the May 2011 travel Board hearing the Veteran testified that as to her knees, she had daily pain when walking.  Sometimes her knees locked.  There had been occasions when she had fallen for no reason.  She had pain going up or down any stairs.  She had pain whether sitting, standing or walking.  Her major problem was locking of the knees.  Page 5.  She could walk maybe 20 feet without locking or giving way of the knees, depending upon whether she was taking medication at the time.  She had taken medication, Motrin or Tylenol, faithfully.  She had once been prescribed Tramadol which had helped relieve the pain as well as swelling.  Because of her knees she had difficulty doing daily house chores.  Page 6.  She was not currently taking Tramadol because the prescription expired.  Page 7.  

Increased Rating for Right Knee Retropatellar Pain Syndrome, Currently Rated 10 Percent

The Board observes that the ratings for each knee were previously assigned under DC 5257 for subluxation or instability but each knee is now rated under DC 5024 for tenosynovitis, as degenerative arthritis under DC 5003, which requires that the rating assigned be based on limitation of motion.  Thus, the Board will address both DCs 5257 and 5024.  In this regard, tenosynovitis (also called tendinitis) is an inflammation of the tendon and tendon sheath and may result in pain, limitation of motion, tenderness, and swelling.  Synovitis is an inflammation of the synovial (joint-lining) tissue only.  68 Fed. Reg. 7009 (February 11, 2003).  

Here, the 10 percent rating was initially assigned on the basis that the 1999 VA examination found that the Veteran had abnormal results on testing of her ligaments.  That degree of instability in each knee was characterized as being only slight.  X-rays, however, revealed no osseous abnormality or significant degenerative change.  Likewise, the private MRI in 2001 found some patellofemoral compartment narrowing which was reportedly consistent with degenerative changes.  However, that report went on to state that the Veteran had only minimal degenerative changes of the meniscus and there was no actual finding of arthritis.  Similarly, X-rays on VA examination in 2006 found the knee was within normal limits.  From this, the Board must conclude that the finding of the 2001 MRI that there were some degenerative changes is a reference to changes of the menisci within the right knee and not an actual finding of degenerative arthritis of the right knee.  

More recently, at the time of the 2006 VA examination the Veteran had no complaints of subluxation or instability of the right knee and she was found to have full range of motion of the right knee.  While she has no locking or ankylosis of the knee, she has an abnormal gait but no actual additional limitation of motion or function after repetitive use in the form of fatigue, weakness, lack of endurance or incoordination.  Moreover, the Veteran reported that the disability did not cause incapacitation.  

In sum, the Veteran's abnormal gait, consisting of only a slight right-side limp, together with her complaint's of pain do not warrant a disability evaluation in excess of the current 10 percent disability assigned, nor is a separate compensable rating warranted on the basis of any subluxation or instability  

While a separate disability evaluation may be assigned for arthritis, or tenosynovitis, of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), since the Veteran has no instability, these precedent General Counsel opinions do not apply to the facts of this particular case.  

Consequently, the Veteran has not met the criteria for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261, or 5257, when all relevant factors are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011) and Mitchell, Id.  

Also, the Board finds during this appeal the service-connected disability of the right knee has not been more than 10 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Increased Rating for Left Knee Retropatellar Pain Syndrome, Currently Rated 10 Percent

Here, the 10 percent rating was initially assigned on the basis that the 1999 VA examination found that the Veteran had abnormal results on testing of her ligaments.  That degree of instability in each knee was characterized as being only slight.  X-rays, however, revealed no osseous abnormality or significant degenerative change.  Similarly, X-rays on VA examination in 2006 found the knee was within normal limits. 

More recently, at the time of the 2006 VA examination the Veteran had no complaints of subluxation or instability of the left knee and she was found to have full extension and only a noncompensable degree of limitation of flexion of the left knee.  Also, she has no locking or ankylosis of the knee, and no actual additional limitation of motion or function after repetitive use in the form of fatigue, weakness, lack of endurance or incoordination.  Moreover, the Veteran reported that the disability did not cause incapacitation.  

In sum, the Veteran's complaint's of pain does not warrant a disability evaluation in excess of the current 10 percent disability assigned, nor is a separate compensable rating warranted on the basis of any subluxation or instability  

While a separate disability evaluation may be assigned for arthritis, or tenosynovitis, of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), since the Veteran has no instability, these precedent General Counsel opinions do not apply to the facts of this particular case.  

Consequently, the Veteran has not met the criteria for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261, or 5257, when all relevant factors are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011) and Mitchell, Id.  

Also, the Board finds during this appeal the service-connected disability of the left knee has not been more than 10 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

The service-connected knee disorders are orthopedic in nature.  Nevertheless, the primary complaint in this case which is pain is not, alone, sufficient to warrant a separate rating because the orthopedic component, by itself, contemplates the production of pain.  See Deluca, Id. and Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet. App.). 

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of an increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  



ORDER

The application to reopen the claim for service connection for migraines is granted and, upon de novo consideration, the claim for service connection for migraines is granted. 

A rating in excess of 10 percent for retropatellar pain syndrome of the right knee is denied.  

A rating in excess of 10 percent for retropatellar pain syndrome of the left knee is denied.  

REMAND

Hair Loss, To Include Alopecia

At the May 2011 travel Board hearing the service representative stated that the STRs revealed that the Veteran had been treated for alopecia during military service, which included being given steroid shots and other forms of therapy.  It was argued that the RO decision that the Veteran's hair loss was consistent with tight hair styles worn by the Veteran as a child was a poor assessment of the condition and if true would have caused hair loss prior to service but the Veteran has stated that she only noticed this condition after returning from serving in the Persian Gulf Theatre.  Page 4.  Hair loss was first notice by the Veteran after returning from the Gulf War in 1990, when her hair began to fall out in clumps.  She had been evaluated for this at Walter Reed Army Medical Center, even having biopsies done.  Page 10.  The diagnosis had been alopecia, for which she was given several treatments of injections and was given various creams.  After being transferred to Ft. McPherson in Atlanta, she continued her treatment at "Fort Gordon Medical Facility Eisenhower."  After retiring from service she saw local dermatologist but nothing worked.  Because of her hair loss she now wore wigs daily.  Others who had served in her company had also had hair loss.  Page 11.  

STRs show that the Veteran was seen for hair loss in 1995 and that alopecia was diagnosed in 1995.  The Veteran has submitted some private clinical records that indicate that she was evaluated for hair loss in 2001.  However, those records also suggest that she had been seen by other private clinical sources for hair loss or alopecia.  It is not clear from the record that all private clinical records relative to the Veteran's having sought or received evaluation or treatment for alopecia or hair loss are on file.  Thus, the Veteran should be contacted to clarify if all such records are on file and, if not, she should be requested to provide those records or the information which would facilitate the VA's obtaining those records.  

Rating for Hypertension and a Post Operative Hysterectomy Scar

At the May 2011 travel Board hearing it was explained that the issues for appellate consideration were service connection for migraines; a bilateral shoulder disorder; and for hair loss, to include alopecia.  Page 2 of the transcript.  However, upon further review of the record, the Veteran's October 2006 NOD addressed the adjudications in the August 2006 of, in pertinent part, entitlement to a rating in excess of 10 percent for hypertension and entitlement to an initial compensable rating for a postoperative hysterectomy scar.  These two matters were addressed in the July 2008 SOC as was the claim for service connection for an ulcer, claimed as a tumor of the right thigh, and the appeal as to these matters was perfected by filing VA Form 9, Appeal to the Board, in July 2008.  

The March 2009 Report of Contact indicates that the Veteran's VA Form 21-4138, Statement in Support of Claim, of September 2008 was considered to be a VA Form 9 continuing her appeal as to the matters addressed in the April and May 2009 SSOCs and listed as issues of service connection for migraines; a bilateral shoulder disorder; hair loss, to include alopecia; and increased ratings for each knee disorder.  

As stated above, by filing her VA Form 9 in July 2008 she perfected her appeal as to the issues of entitlement to a rating in excess of 10 percent for hypertension and entitlement to an initial compensable rating for a postoperative hysterectomy scar.  

The Secretary's regulation contains five requirements that must be met for a withdrawal to be effective: the withdrawal must (1) be requested by the appellant or his representative; (2) be in writing; (3) "include the name of the veteran"; (4) provide "the applicable [VA] file number"; and (5) include "a statement that the appeal is withdrawn."  38 C.F.R. § 20.204(a), (b)(1) (2011)."  Harrell v. Shinseki, No. 10-1705, slip op. at 4 ((U.S. Vet. App. Sept. 13, 2011); (2011 WL 4035816 (Vet. App.) (memorandum decision).  Additionally, in an appeal that contains multiple issues, as in this case, "the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  Id.  

Accordingly, the appeal as to the issues of service connection for an ulcer, claimed as a tumor of the right thigh; entitlement to a rating in excess of 10 percent for hypertension; and entitlement to an initial compensable rating for a postoperative hysterectomy scar has never been formally withdrawn.  Thus, they remain in appellate status.  

Moreover, although additional evidence has been added to the claims files since the July 2008 SOC, these issues have not been subsequently addressed in any SSOC.  Accordingly, these issues must be remanded to the RO.  

Also, given the lapse of time since the July 2008 SOC, the Veteran should be afforded VA examinations as to her claim for service connection for an ulcer, claimed as a tumor of the right thigh.  

Bilateral Shoulder Disorder

The STRs show that in January 1997 the Veteran had pain in both acromioclavicular joints, greater on the left than the right, for the last four months.  She complained of pain with overhead movements but had no history of trauma of either shoulder.  Motrin provided minimal relief.  On physical examination she had pain on range of motion testing.  The assessments included questionable bursitis of the left shoulder.  

At the May 2011 travel Board hearing the service representative stated that the STRs documented that she had a bilateral shoulder condition during service.  Page 4.  The Veteran testified that during service she had noticed problems with her shoulders after marching while carrying backpacks or rucksacks, and for this she sought medical treatment.  In the beginning she was told that she had bursitis, for which she was given Tylenol and Motrin.  Nevertheless, the shoulder pain persisted.  Page 12.  At the time of a postservice official examination and also in 2009 at a VA Medical Center she was told that she had cervical spondylosis which caused her shoulders to ache or it [the shoulder pain] had something to do with degenerative arthritis.  She had been given Tylenol and Motrin, as well as occupational therapy but still had shoulder pain.  She had never had shoulder surgery.  Page 13.  

In light of the foregoing, and the pending claim for service connection for disability of the cervical spine, the Veteran should be afforded a VA examination to determine that nature, etiology, and time of onset of any disorder of either shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to contact the Veteran and request that she clarify the dates and places, with a full description of the addresses, of treatment, evaluation or hospitalization since the Veteran's discharge from military service in October 1999 as to evaluation or treatment for hair loss or alopecia.  

It would be helpful if together she provided the information in a coherent manner, such as in chronological order of treatment, including the dates, names of treating sources, and addresses of the treating sources.  

This should include clarification of whether the Veteran was receiving outpatient treatment.  

After securing any necessary release(s), such records should be requested. 

All records which are not duplicates of those already in the claims file should be associated with the claim file.

2.  Afford the Veteran an examination to determine the nature, etiology, and time of onset of hair loss or alopecia that she now has, if any.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records.  

Based on a review of the Veteran's medical history, the records contained in the claims files, and the examination results, the examiner is asked to address whether it is at least as likely as not that any currently diagnosed ulcer or tumor of the right thigh, or residuals thereof, had its onset during the Veteran's military service?  

In rendering any opinion, the examiner should consider the STRs showing evaluation and treatment for hair loss, Veteran's statements regarding the incurrence of hair loss or alopecia during service, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the lack of evidence in the STRs to provide a negative opinion).

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If any of the opinion, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

3.  Afford the Veteran an examination to determine the nature, etiology, and time of onset of any disorder of either shoulder that she now has.  

The claims folder must be made available to the examiner for review.  

The examiner is requested to review all pertinent records associated with the claims file, particularly STRs, and based on a review of the Veteran's medical history and the examination results, the examiner is asked to address whether it is at least as likely as not that any currently diagnosed shoulder disorder had its onset during the Veteran's military service?  Also, whether the Veteran now has arthritis of either shoulder and, if so, whether it manifested within one year of discharge from her military service in October 1999? 

In rendering any opinion, the examiner should consider the STRs, Veteran's statements regarding the incurrence of shoulder pain during service, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the lack of evidence in the STRs to provide a negative opinion).

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the opinion, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

4.  Afford the Veteran an examination to determine the nature, etiology, and time of onset of any ulcer, claimed as a tumor of the right thigh.  

The claims folder must be made available to the examiner for review.  

The examiner is requested to review all pertinent records associated with the claims file, particularly STRs, and based on a review of the Veteran's medical history, the examiner is asked to address whether it is at least as likely as not that any currently diagnosed ulcer or tumor of the right thigh, or residuals thereof, had its onset during the Veteran's military service?  

In rendering any opinion, the examiner should consider the Veteran's statements regarding the incurrence of a skin disorder in service in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the lack of evidence in the STRs to provide a negative opinion).

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

5.  Afford the Veteran an examination to determine the nature, severity, and extent of impairment of the Veteran's service-connected postoperative hysterectomy scar and its residuals.  

If required, the examiner should have the claims files available for review.  All indicated studies should be performed and the examiner is to set forth all findings in detail. 

The examiner is requested to provide the measurements of the scar and to comment on whether there is visible or palpable tissue loss; gross distortion or asymmetry; surface contour; adherence to underlying tissue; hypo- or hyper-pigmentation; abnormal skin texture; missing underlying soft tissue; induration; or inflexibility.  The examiner should indicate whether the scar is superficial; stable or unstable; painful on examination; or whether it causes limitation of function of the affected part(s).  

6.  Afford the Veteran an examination to determine the nature, severity, and extent of impairment of the Veteran's service-connected hypertension.  

If required, the examiner should have the claims files available for review.  All indicated studies should be performed and the examiner is to set forth all findings in detail. 

7.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completion of the foregoing and after undertaking any further development deemed warranted by the record, the RO must readjudicate the Veteran's claims on the merits.  If any determination remains adverse to the Veteran, then she and her representative should be furnished with an SSOC and should be afforded the appropriate period of time within which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


